Exhibit 10.2
Execution Version
SUBSIDIARY GUARANTY AGREEMENT
     THIS SUBSIDIARY GUARANTY AGREEMENT (the “ Agreement”), dated as of
January 19, 2010, by and among PRG-SCHULTZ INTERNATIONAL, INC., a Georgia
corporation, and PRG-SCHULTZ USA, INC., a Georgia corporation (collectively, the
“ Borrowers”), each of the Subsidiaries of PRGX listed on Schedule I hereto
(each such Subsidiary individually, a “ Guarantor” and collectively, the “
Guarantors”) and SUNTRUST BANK, a Georgia banking corporation, as administrative
agent (the “ Administrative Agent”) for the several banks and other financial
institutions (the “ Lenders”) from time to time party to the Revolving Credit
and Term Loan Agreement, dated as of the date hereof, by and among the
Borrowers, the Lenders, the Administrative Agent, and SunTrust Bank, as Issuing
Bank (as amended, restated, supplemented or otherwise modified from time to
time, the “ Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement) and for the other Guaranty Parties.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
establish a revolving credit facility in favor of and to extend term loans to
the Borrowers, and the Issuing Bank has agreed to establish a letter of credit
subfacility in favor of the Borrowers;
     WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of PRGX
and will derive substantial benefit from the making of Loans by the Lenders and
the issuance of Letters of Credit by the Issuing Bank; and
     WHEREAS, it is a condition precedent to the obligations of the
Administrative Agent, the Issuing Bank and the Lenders under the Credit
Agreement that each Guarantor execute and deliver to the Administrative Agent a
Subsidiary Guaranty Agreement in the form hereof, and each Guarantor wishes to
fulfill said condition precedent;
     NOW, THEREFORE, in order for the Borrowers and the Guarantors to induce
Lenders to extend the Loans and the Issuing Bank to issue Letters of Credit, and
to induce the Lenders and the Issuing Bank to make the financial accommodations
as provided for in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the parties hereto agree as follows:
     Section 1. Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, (i) the due and punctual payment of all Obligations including, without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrowers under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other Obligations of the
Loan Parties to the Guaranty Parties, and (ii) the due and punctual performance
of all covenants, agreements, obligations and liabilities of the Loan Parties
under or pursuant to the Credit Agreement and the other Loan Documents, and
under any agreement with any Specified Hedge Provider or Specified Bank Product
Provider evidencing Hedging Obligations, Treasury Management Obligations or Bank
Product Obligations (all the monetary and other obligations referred to in the
preceding

 



--------------------------------------------------------------------------------



 



clauses (i) through (ii) being collectively called the “ Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.
     Section 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment or protest to, demand of or
requirement of payment from the other Loan Parties of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. To the fullest extent permitted by applicable law, the
obligations of each Guarantor hereunder shall not be affected by (i) the failure
of the Administrative Agent or any Lender to assert any claim or demand or to
enforce or exercise any right or remedy against the Borrowers or any other
Guarantor under the provisions of the Credit Agreement, any other Loan Document
or otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, any guarantee or any other agreement, including with respect to any
other Guarantor under this Agreement, or (iii) the failure to perfect any
security interest in, or the release of, any of the security held by or on
behalf of the Administrative Agent or any Guaranty Party.
     Section 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Guaranty Party to any of the security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any Guaranty Party in favor of the Borrowers or any
other Person.
     Section 4. No Discharge or Diminishment of Guarantee. The obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Guaranty Party to assert any claim or demand
or to enforce any remedy under the Credit Agreement, any other Loan Document or
any other agreement, by any waiver or modification of any provision of any
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations, or by any other act or omission that
may or might in any manner or to the extent vary the risk of any Guarantor or
that would otherwise operate as a discharge of each Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).
     Section 5. Defenses of Borrowers Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible payment in
full in cash of the Guaranteed Obligations. The Administrative Agent and the
Lenders may, at their election during the existence of an Event of Default,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with any other Loan Party or any other guarantor,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to

2



--------------------------------------------------------------------------------



 



extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrowers or any other Guarantor or guarantor, as the
case may be, or any security.
     Section 6. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranty Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrowers or any other Loan Party to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for the benefit of the Guaranty Parties in cash the amount
of such unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums
to the Administrative Agent, all rights of such Guarantor against any Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity under applicable law or otherwise shall in all respects
be subordinate and junior in right of payment to the prior indefeasible payment
in full in cash of all the Guaranteed Obligations. In addition, any indebtedness
of any Loan Party now or hereafter held by any Guarantor is hereby subordinated
in right of payment to the prior payment in full in cash of the Guaranteed
Obligations. If any amount shall erroneously be paid to any Guarantor on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) during the existence of an Event of Default, any such indebtedness of
any Loan Party, such amount shall be held in trust for the benefit of the
Guaranty Parties and shall forthwith be paid to the Administrative Agent to be
credited against the payment of the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.
     Section 7. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of other Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Guaranty Parties will have any duty to advise
any of the Guarantors of information known to it or any of them regarding such
circumstances or risks.
     Section 8. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law or
otherwise (but subject to Section 6 and Section 10 of this Agreement), the
Borrowers agree that (a) in the event a payment shall be made by any Guarantor
under this Agreement, the Borrowers shall jointly and severally indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold pursuant to any applicable security agreement or similar
instrument or agreement to satisfy a claim of any Guaranty Party under this
Agreement, the Borrowers shall jointly and severally indemnify such Guarantor in
an amount equal to the greater of the book value or the fair market value of the
assets so sold.
     Section 9. Contribution and Subrogation. Each Guarantor (a “ Contributing
Guarantor”) agrees (subject to Section 6 of this Agreement) that, in the event a
payment shall be made by any other Guarantor under this Agreement or assets of
any other Guarantor shall be sold pursuant to any applicable pledge agreement,
security agreement or similar instrument or agreement to satisfy a claim of any
Guaranty Party and such other Guarantor (the “ Claiming Guarantor”) shall not
have been fully indemnified by the Borrowers as provided in Section 8 of this
Agreement, each Contributing Guarantor shall jointly and severally indemnify the
Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets, as the case
may be, in each case multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 21 of this

3



--------------------------------------------------------------------------------



 



Agreement, the date of the Supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 9 shall be subrogated to the rights of such
Claiming Guarantor under Section 8 of this Agreement to the extent of such
payment.
     Section 10. Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Section 8 and Section 9 of
this Agreement and all other rights of indemnity, contribution or subrogation
under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Guaranteed Obligations. No failure
on the part of the Borrowers or any Guarantor to make the payments required by
Section 8 and Section 9 of this Agreement (or any other payments required under
applicable law or otherwise) shall, in any respect, limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.
     Section 11. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of PRGX) contained in the Credit Agreement are true and correct on
and as of the date such representation is made or deemed to be made under the
Credit Agreement (except insofar as any such representation or warranty
expressly relates to some other date).
     Section 12. Termination. The guarantees made hereunder (i) shall terminate
when no Lender has a Commitment under the Credit Agreement, the Issuing Bank has
no commitment to issue any Letter of Credit under the Credit Agreement and no
Guaranteed Obligation remains unpaid or outstanding (except to the extent such
Guaranteed Obligations consist solely of inchoate indemnity obligations,
Treasury Management Obligations and/or Cash Collateralized Letters of Credit
complying with the terms and conditions of the Credit Agreement) and (ii) shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of the Guaranteed Obligations described in clause
(i) immediately preceding is rescinded or must otherwise be restored by any
Guaranty Party or any Guarantor upon the bankruptcy or reorganization of the
Borrowers, any Guarantor or otherwise. In connection with the foregoing, the
Administrative Agent shall execute and deliver to such Guarantor or Guarantor’s
designee, at such Guarantor’s expense, any documents or instruments which such
Guarantor shall reasonably request from time to time to evidence such
termination and release.
     Section 13. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Borrower and any Guarantor, respectively, when a counterpart hereof
executed on behalf of such Borrower or such Guarantor, as the case may be, shall
have been delivered to the Administrative Agent, and a counterpart hereof shall
have been executed and delivered on behalf of the Administrative Agent, and
thereafter shall be binding upon such Borrower, such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Borrower, such Guarantor, the Administrative Agent
and the other Guaranty Parties, and their respective successors and assigns,
except that no Borrower or Guarantor shall have the right to assign its rights
or obligations hereunder or any interest herein (and any such attempted
assignment shall be void). If all of the capital stock of a Guarantor is sold,
transferred or otherwise disposed of pursuant to a transaction permitted by the
Credit Agreement, such Guarantor shall be released from its obligations under
this Agreement without further action. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

4



--------------------------------------------------------------------------------



 



     Section 14. Waivers; Amendment.
     (a) No failure or delay of the Administrative Agent of any kind in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and of the Administrative Agent hereunder and of the
Lenders under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) below, and then such waiver and consent shall be effective only
in the specific instance and for the purpose for which given. No notice or
demand on any Guarantor in any case shall entitle such Guarantor to any other or
further notice in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates,
the Borrowers and the Administrative Agent, with the prior written consent of
the Required Lenders (except as otherwise provided in the Credit Agreement).
     Section 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.
     Section 16. Severability. Any provision of this Agreement held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 17. Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 13 of this
Agreement), and shall become effective as provided in Section 13 of this
Agreement. Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement. This Agreement constitutes the entire agreement
among the parties hereto regarding the subject matters hereof and supersedes all
prior agreements and understandings, oral or written, regarding such subject
matter.
     Section 18. Rules of Interpretation. The rules of interpretation specified
in Section 1.4 of the Credit Agreement shall be applicable to this Agreement.
Section and other headings herein are included for ease of reference only, and
shall not have any substantive effect.
     Section 19. Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of Georgia.
     (b) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Northern District of Georgia, and the Business Case
Division of the Fulton County Superior Court located in Atlanta, Georgia, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this

5



--------------------------------------------------------------------------------



 



Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia state court or, to the extent permitted by applicable law, such Federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any other Guaranty Party may otherwise have to bring any action or proceeding
relating to this Agreement against any Guarantor or its properties in the courts
of any jurisdiction.
     (c) Each Guarantor irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in the first sentence of paragraph (b) of this
Section and brought in any court referred to in said first sentence of paragraph
(b) of this Section. Each party hereto irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
     (d) Each Guarantor irrevocably consents to the service of process in the
manner provided for notices in Section 10.1 of the Credit Agreement. Nothing in
this Agreement will affect the right of the Administrative Agent or any other
Guaranty Party to serve process in any other manner permitted by law.
     Section 20. Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 21. Additional Guarantors. Pursuant to Section 5.11 of the Credit
Agreement, certain Subsidiaries that were not Guarantors as of the Closing Date
(each hereinafter referred to as an “ Additional Subsidiary”) are required
pursuant to the Credit Agreement to become a Guarantor. Upon execution and
delivery after the date hereof by the Administrative Agent and such Additional
Subsidiary of an instrument in the form of Annex 1, such Additional Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein. The execution and delivery of any
instrument adding an additional Guarantor as a party to this Agreement shall not
require the consent of any Borrower or any other Guarantor hereunder. The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.
     Section 22. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Guaranty Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Guaranty Party to
or for the credit or the account of any Guarantor against any or all the
obligations of such Guarantor now or hereafter existing under this Agreement and
the other Loan Documents held by such Guaranty Party, irrespective of

6



--------------------------------------------------------------------------------



 



whether or not such Person shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. The
rights of each Guaranty Party under this Section 22 of this Agreement are in
addition to other rights and remedies (including other rights of setoff) that
such Guaranty Party may have.
     Section 23. Savings Clause.
     (a) It is the intent of each Guarantor and the Administrative Agent that
each Guarantor’s maximum obligations hereunder shall be, but not in excess of:
     (i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the “
Bankruptcy Code”) on or within two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the other Guaranty Parties) to be
avoidable or unenforceable against such Guarantor under (i) Section 548 of the
Bankruptcy Code or (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such case or proceeding by virtue of Section 544 of
the Bankruptcy Code; or
     (ii) in a case or proceeding commenced by or against any Guarantor under
the Bankruptcy Code subsequent to two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the other Guaranty Parties) to be
avoidable or unenforceable against such Guarantor under any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code; or
     (iii) in a case or proceeding commenced by or against any Guarantor under
any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the other Guaranty Parties) to be avoidable or unenforceable against
such Guarantor under such law, statute or regulation including, without
limitation, any state fraudulent transfer or fraudulent conveyance act or
statute applied in any such case or proceeding.
     (b) The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the other Guaranty Parties) as may be
determined in any case or proceeding shall hereinafter be referred to as the “
Avoidance Provisions”. To the extent set forth in Section 23(a)(i), (ii), and
(iii) of this Agreement, but only to the extent that the Guaranteed Obligations
would otherwise be subject to avoidance or found unenforceable under the
Avoidance Provisions, if any Guarantor is not deemed to have received valuable
consideration, fair value or reasonably equivalent value for the Guaranteed
Obligations, or if the Guaranteed Obligations would render such Guarantor
insolvent, or leave such Guarantor with an unreasonably small capital to conduct
its business, or cause such Guarantor to have incurred debts (or to have
intended to have incurred debts) beyond its ability to pay such debts as they
mature, in each case as of the time any of the Guaranteed Obligations are deemed
to have been incurred under the Avoidance Provisions and after giving effect to
the contribution by such Guarantor, the maximum Guaranteed Obligations for which
such Guarantor shall be liable hereunder shall be reduced to that amount which,
after giving effect thereto, would not cause the Guaranteed Obligations (or any
other obligations of such

7



--------------------------------------------------------------------------------



 



Guarantor to the Administrative Agent or the other Guaranty Parties), as so
reduced, to be subject to avoidance or unenforceability under the Avoidance
Provisions.
     (c) This Section 23 is intended solely to preserve the rights of the
Administrative Agent and the other Guaranty Parties hereunder to the maximum
extent that would not cause the Guaranteed Obligations of such Guarantor to be
subject to avoidance or unenforceability under the Avoidance Provisions, and
neither the Guarantors nor any other Person shall have any right or claim under
this Section 23 as against the Administrative Agent or the other Guaranty
Parties that would not otherwise be available to such Person under the Avoidance
Provisions.
     Section 24. Defined Terms. For purposes of this Agreement, the following
terms shall have the following meanings:
          “ Guaranty Parties” means, collectively, the Administrative Agent, the
Lenders, the Issuing Bank, the Specified Hedge Providers and the Specified Bank
Product Providers.
          “ Specified Bank Product Provider” means any Lender or any Affiliate
of a Lender to which any Loan Party owes (i) Treasury Management Obligations or
(ii) Bank Product Obligations, if at the date of entering into an agreement to
provide such services or products, such Person was a Lender or an Affiliate of a
Lender and such Person executes and delivers to the Administrative Agent a
letter agreement in form and substance acceptable to the Administrative Agent
pursuant to which such person (i) appoints the Administrative Agent as its agent
under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Article IX and X of the Credit Agreement.
          “ Specified Hedge Provider” means each party to a Hedging Transaction
entered into to limit interest rate or fee fluctuations with respect to the
Loans and Letters of Credit if at the date of entering into such Hedging
Transaction such person was a Lender or an Affiliate of a Lender and such person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Section 7.2(a), and
Articles IX and X, of the Credit Agreement.
(Signatures on following pages)

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            PRG-SCHULTZ AUSTRALIA, INC., a Georgia
corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]      
PRG-SCHULTZ BELGIUM, INC., a Georgia
corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]      
THE PROFIT RECOVERY GROUP GERMANY,
INC., a Georgia corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]      
PRG-SCHULTZ FRANCE, INC., a Georgia corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]    

(Signatures continue on following page)

 



--------------------------------------------------------------------------------



 



            THE PROFIT RECOVERY GROUP NETHERLANDS,
INC., a Georgia corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]      
THE PROFIT RECOVERY GROUP NEW ZEALAND,
INC., a Georgia corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]      
PRG-SCHULTZ SCANDINAVIA, INC., a Georgia
corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]      
PRG-SCHULTZ PORTUGAL, INC., a Georgia
corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]    

(Signatures continue on following page)

 



--------------------------------------------------------------------------------



 



            PRG-SCHULTZ SWITZERLAND, INC., a Georgia
corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]      
THE PROFIT RECOVERY GROUP SPAIN, INC., a
Georgia corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]      
PRG-SCHULTZ EUROPE, INC., a Georgia corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]      
THE PROFIT RECOVERY GROUP ASIA, INC., a
Georgia corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]    

(Signatures continue on following page)

 



--------------------------------------------------------------------------------



 



            PRG-SCHULTZ CANADA, LLC, a Georgia limited
liability company
      By:   /s/ Robert B. Lee  (SEAL)     Name:   Robert B. Lee         
Title:   Chief Financial Officer, Treasurer, and Controller                     
  PRG INTERNATIONAL, INC., a Georgia corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]      
PRGDS, LLC, a Georgia limited liability company
      By:   /s/ Robert B. Lee  (SEAL)     Name:   Robert B. Lee         
Title:   Chief Financial Officer and Treasurer                        PRGFS,
INC., a Delaware corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee          Title:  
Chief Financial Officer and Treasurer                   [CORPORATE SEAL]      
PRGTS, LLC, a Georgia limited liability company
      By:   /s/ Robert B. Lee  (SEAL)     Name:   Robert B. Lee         
Title:   Chief Financial Officer and Treasurer                       

(Signatures continue on following page)

 



--------------------------------------------------------------------------------



 



            THE PROFIT RECOVERY GROUP MEXICO, INC., a
Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee         Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]      
PRG-SCHULTZ BRASIL, LLC, a Georgia limited
liability company
      By:   /s/ Robert B. Lee (SEAL)     Name:   Robert B. Lee         Title:  
Chief Financial Officer and Treasurer                       HS&A ACQUISITION —
UK, INC., a Texas
corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee         Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]      
PRG-SCHULTZ INTERNATIONAL, INC., a Georgia
corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee         Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]      
PRG-SCHULTZ USA, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee         Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]    

(Signatures continue on following page)

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as
Administrative Agent
      By:   /s/ D. Scott Cathcart       Name:   D. Scott Cathcart        
Title:   First Vice President                      

(End of signatures)

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO THE
SUBSIDIARY GUARANTY AGREEMENT

      Guarantors   Address
PRG-Schultz Australia, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
PRG-Schultz Belgium, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
The Profit Recovery Group Germany, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
PRG-Schultz France, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
The Profit Recovery Group Netherlands, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 



--------------------------------------------------------------------------------



 



      Guarantors   Address
The Profit Recovery Group New Zealand, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
PRG-Schultz Scandinavia, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
PRG-Schultz Portugal, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
PRG-Schultz Switzerland, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
The Profit Recovery Group Spain, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 



--------------------------------------------------------------------------------



 



      Guarantors   Address
PRG-Schultz Europe, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
The Profit Recovery Group Asia, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
PRG-Schultz Canada, LLC
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer, Treasurer and Controller;
and Victor A. Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
PRG International, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com    
PRGDS, LLC
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 



--------------------------------------------------------------------------------



 



      Guarantors   Address
PRGFS, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer; and Victor A. Allums, Esq.,
Vice President and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com      
PRGTS, LLC
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com      
The Profit Recovery Group Mexico, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com      
PRG-Schultz Brasil, LLC
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com      
HS&A Acquisition — UK, Inc.
  600 Galleria Parkway, Suite 100 Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 